215 F.2d 678
94 U.S.App.D.C. 426, 100 U.S.P.Q. 261,103 U.S.P.Q. 291
CLARK EQUIPMENT CO.v.WEEKS, Secretary of Commerce et al.
Nos. 11899, 11900.
United States Court of Appeals, District of Columbia Circuit.
Argued Jan. 26, 1954.Decided Feb. 18, 1954.Petition for Rehearing Denied Oct. 15, 1954.

Mr. John A Dienner, Washington, D. C., with whom Messrs. Francis C. Browne and William E. Schuyler, Jr., Washington, D.C., were on the brief, for appellant.
Mr. E. L. Reynolds, Sol., Washington, D.C., for appellees.
Before EDGERTON, PRETTYMAN, and DANAHER, Circuit Judges.
PER CURIAM.


1
The District Court sustained appellees in refusing to register, as alleged trade-marks for appellant's fork lift trucks, the terms Trucloader and Carloader.  The court found that these are generic names of the goods and have not become distinctive of appellant's goods.  We see no reason to disturb these findings.  We need not consider whether these 'generic names' might some day become distinctive of appellant's goods and whether, if they did, they would be entitled to registration.  During the argument of these appeals it was suggested that 'Clark's Trucloader' and 'clark's Carloader' might be entitled to registration, but that question is not before us.


2
Affirmed.